Citation Nr: 1026693	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  02-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A review of the Veteran's claims file reveals that there are 
additional VA medical treatment records identified by the record 
which have not been associated with the Veteran's claims file.  
Specifically, in January 2008, the Veteran completed a VA From 
21-4142, Authorization and Consent to Release Information, for VA 
treatment records from the St. Petersburg, Florida VA Medical 
Center (VAMC).  Although the RO requested the Veteran's VA 
treatment Records from the VAMC in St. Petersburg in May 2008, 
the claims file does not reflect that those treatment records 
have been obtained or that the St. Petersburg VAMC otherwise 
indicated that such records do not exist.  Thus, the RO should 
again request the Veteran's VA treatment records from the St. 
Petersburg VAMC, and should not end its efforts to obtain those 
records unless further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).

With regard to the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), the 


September 2009 VA examination and November 2009 addendum do not 
comply with the Board's July 2007 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the Board's remand order).  Although the VA 
examiner found no evidence of a current psychiatric disorder at 
the time of the examination, the VA examiner failed to integrate 
the previous psychiatric findings and diagnoses of record with 
the current findings, as directed by the Board in its July 2007 
remand.  The claims file reflects a substantial psychiatric 
history beginning in 1994, less than two years after the 
Veteran's discharge from service, and includes various 
psychiatric diagnoses.  Most importantly, a November 2004 VA 
examiner diagnosed PTSD and found that the PTSD was related to 
one of the Veteran's unverified reported inservice stressors.  As 
the VA examiner failed to integrate the Veteran's substantial 
psychiatric history into the opinion that the Veteran did not 
have PTSD, the Veteran should be afforded a new VA examination to 
determine whether the Veteran currently has PTSD and whether his 
PTSD is related to his confirmed inservice stressor that two 
service members were killed onboard the USS AMERICA in an 
explosion in May 1989 which caused the Veteran to feel that he 
was in danger.  The VA examiner should thoroughly discuss and 
integrate the previous psychiatric findings and diagnoses of 
record with the current findings.

Also, a claim of entitlement to service connection for PTSD 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In addition to PTSD, the claims file 
reflects diagnoses of various psychiatric disabilities, including 
dysthymia, depression, psychosis, and anxiety.  Thus, the RO 
should also direct the VA examiner to provide an opinion as to 
whether any of the Veteran's other psychiatric disabilities are 
related to his active duty service.  Thereafter, the RO should 
readjudicate the Veteran's claim for entitlement to service 
connection for a psychiatric disorder with consideration of 
whether any of the Veteran's diagnosed psychiatric disorders are 
related to his active duty service.

Effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 
(2010).

Last, with regard to the Veteran's claim for entitlement to 
service connection for sinusitis, the Board finds that further 
explanation and rationale is needed by the VA examiner who 
conducted the August 2009 VA examination and December 2009 
addendum.  Specifically, the VA examiner based the opinion that 
the Veteran's sinusitis pre-existed military service solely on 
the Veteran's lay statements and not on a medical diagnosis or 
treatment of sinusitis prior to service.  Because the VA 
examiner's conclusion in the December 2009 addendum was based 
exclusively on post-service treatment records noting the Veteran 
lay statements that his sinusitis existed prior to service, that 
opinion is not clear and unmistakable evidence sufficient to 
rebut the presumption of soundness.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (finding that a bare conclusion not 
supported by any contemporaneous clinical evidence, even one 
written by a medical professional, without factual predicate in 
the record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness); see 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional).  Accordingly, the claims file 
should be returned to the VA examiner who provided the August 
2009 examination and December 2009 addendum to provide additional 
explanation and rationale for the opinion that the Veteran's 
sinusitis pre-existed military service.  The RO should also 
instruct the examiner to assume that the Veteran's sinusitis did 
not pre-exist military service and provide an opinion as to 
whether the Veteran's sinusitis is directly related to service, 
regardless of whether the examiner concludes that the Veteran's 
sinusitis pre-existed military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his psychiatric disorders, sinus 
disorder, or bilateral hearing loss since 


service discharge.  The RO must then attempt 
to obtain copies of the related medical 
records that are not already in the claims 
folder, to include all VA treatment records 
from the St. Petersburg VAMC.  The RO should 
not end its efforts to obtain the records 
from the St. Petersburg VAMC unless further 
efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2).  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the named records, the RO 
is unable to secure same, the RO must notify 
the Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must provide the Veteran with a 
new VA psychiatric examination to determine 
whether he has a valid diagnosis of PTSD and 
to ascertain the nature, severity, and 
etiology of any PTSD found.  The RO must 
specify for the examiner the stressor(s) that 
it has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in service.  
The examiner must be provided with, and 
review, the entire claims file and a copy of 
this Remand in conjunction with the 
examination, and must state that the claims 
file has been reviewed.  All necessary 
special studies or tests, including 
psychological testing and evaluation, must be 


accomplished.  The examiner must integrate 
and discuss the previous psychiatric findings 
and diagnoses of current findings to obtain a 
true picture of the nature of the Veteran's 
psychiatric status.  If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each stressor found to be 
established by the record was sufficient to 
produce PTSD; and (2) whether there is a link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner.  
If the diagnosis of PTSD is not deemed 
appropriate, the examiner must explain the 
rationale behind this finding in light of the 
numerous diagnoses of PTSD of record.  The 
examiner must also provide an opinion as to 
whether any of the Veteran's other 
psychiatric disorders, including dysthymia, 
depression, psychosis, and anxiety, are 
related to his active duty service.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The Veteran's claims file and a copy of 
this Remand must be forwarded to the VA 
examiner who conducted the August 2009 VA 
examination and provided the December 2009 
addendum provide further explanation and 
rationale for the conclusion that the 
Veteran's sinusitis pre-existed military 
service.  The RO must advise the VA examiner 
that an opinion based solely on the Veteran's 
lay statements and not on contemporaneous 
clinical evidence or factual predicate is not 
sufficient to establish that 


sinusitis pre-existed military service.  In 
addition, whether or not the VA examiner 
concludes that the Veteran's sinusitis pre-
existed military service, the examiner must 
also assume that the Veteran's sinusitis did 
not pre-exist military service and provide an 
opinion as to whether the Veteran's sinusitis 
is directly related to service.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot provide the requested 
opinions without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

If the August 2009 VA examiner is no longer 
available, then a new examination must be 
conducted to determine the etiology of the 
Veteran's sinus disorder.  The Veteran's 
claims and a copy of this Remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must provide 
diagnoses of the Veteran's specific sinus 
disorders.  Following a review of the service 
and post-service medical records, the 
examiner must provide the following opinions 
regarding any currently diagnosed sinus 
disorders:  1) did the diagnosed sinus 
disorder pre-exist active military service?; 
2) if the disorder pre-existed active 
service, did the disorder increase in 
severity beyond the normal progression of the 
disorder during active military service?; 3) 
assuming that the disorder did not pre-exist 
military service, is the disorder directly 
related to active military service?  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested 


opinion without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion(s) would 
require speculation.  The report prepared 
must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination reports must be reviewed 
by the RO to ensure that they are in complete 
compliance with the directives of this 
remand.  If the reports are deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above, reviewing the 
additional evidence submitted, and conducting 
any other development that may be indicated, 
the RO must readjudicate the Veteran's 
claims.  The RO must readjudicate the 
Veteran's claim for entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, dysthymia, depression, 
psychosis, and anxiety.  Specifically, the RO 
must determine whether service connection is 
warranted for any of the Veteran's diagnosed 
psychiatric disabilities.  If any of the 
claims 


remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative, to include 
consideration of the revised regulations 
concerning PTSD.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

